Case 18-34214-bjh11 Doc 37 Filed 03/29/19         Entered 03/29/19 13:09:18    Page 1 of 7



John D. Cornwell, Esq.
Texas Bar No. 24050450
Thomas D. Berghman, Esq.
Texas Bar No. 24082683
MUNSCH HARDT KOPF & HARR, P.C.
500 N. Akard Street, Suite 3800
Dallas, Texas 75201-6659
Telephone: (214) 855-7500
Facsimile: (214) 855-7584

ATTORNEYS FOR
1319 MOTOR CIRCLE, L.P.

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

In re:                                        §
                                              §      Case No. 18-34214
NOBLE REY BREWING, CO., LLC,                  §
                                              §      Chapter 11
         Debtor.                              §

                       MOTION OF 1319 MOTOR CIRCLE, LP FOR
                        RELIEF FROM THE AUTOMATIC STAY

         PURSUANT TO LOCAL BANKRUPTCY RULE 4001-1(b), A RESPONSE
         IS REQUIRED TO THIS MOTION, OR THE ALLEGATIONS IN THE
         MOTION MAY BE DEEMED ADMITTED, AND AN ORDER GRANTING
         THE RELIEF SOUGHT MAY BE ENTERED BY DEFAULT.

         ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE
         CLERK OF THE UNITED STATES BANKRUPTCY COURT AT EARLE
         CABELL FEDERAL BUILDING, 1100 COMMERCE ST., RM. 1254
         DALLAS, TX 75242-1496 BEFORE CLOSE OF BUSINESS ON APRIL 12,
         2019, WHICH IS AT LEAST 14 DAYS FROM THE DATE OF SERVICE
         HEREOF. A COPY SHALL BE SERVED UPON COUNSEL FOR THE
         MOVING PARTY AND ANY TRUSTEE OR EXAMINER APPOINTED IN
         THE CASE. ANY RESPONSE SHALL INCLUDE A DETAILED AND
         COMPREHENSIVE STATEMENT AS TO HOW THE MOVANT CAN BE
         “ADEQUATELY PROTECTED” IF THE STAY IS TO BE CONTINUED.

TO THE HONORABLE BARBARA J. HOUSER, U.S. BANKRUPTCY JUDGE:

         COMES NOW 1319 Motor Circle, L.P. (“Landlord”), a creditor in the above styled and

numbered Chapter 11 case (the “Bankruptcy Case”) of Noble Rey Brewing, Co., LLC (the




MOTION OF 1319 MOTOR CIRCLE, L.P. FOR RELIEF FROM THE AUTOMATIC STAY—Page 1
Case 18-34214-bjh11 Doc 37 Filed 03/29/19            Entered 03/29/19 13:09:18        Page 2 of 7



“Debtor”), and files this its Motion for Relief from the Automatic Stay (the “Motion”),

respectfully stating as follows:

                    I.      JURISDICTION, VENUE, AND AUTHORITY

       1.      This Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§

157(a) and 1334(a). Consideration of this Motion is a core proceeding pursuant to 28 U.S.C. §§

157(b)(2)(G), and involves a request for relief from the automatic stay pursuant to 11 U.S.C. §

362(d). Venue is proper in this District and in this Court pursuant to 28 U.S.C. §§ 1408 and

1409. Furthermore, this Court has Constitutional authority to enter a final order in this matter.

                                          II.    FACTS

       2.      This Motion is supported by the Affidavit of Ricky Patterson (the “Affidavit”), a

true and correct copy of which is attached hereto as Exhibit “A” and which is cited to herein as

“Patterson Aff.”.

   A. THE LEASE

       3.      On September 19, 2014, 1302-1350 Motor Circle, L.P. (“Motor Circle”) and the

Debtor entered into that certain Industrial Lease Agreement (the “Lease”), a true and correct

copy of which is attached to the Affidavit as Exhibit “1”. Landlord is the assignee of Motor

Circle’s interests in and to the Lease.

       4.      The Lease concerns 8,446 square feet located at 2636 Farrington, Dallas, Texas

75207. The Lease term was 63 months, commencing on September 19, 2014, with an initial base

rent of $5,114.88 plus certain allocated charges for common area maintenance, taxes, and

insurance, estimated in the Lease to be approximately $1,173.19, for a total initial monthly rent

of $6,288.07. Lease at p. 1. The Lease provided for these amounts to be increased annually. Id.

Rent is due on the first calendar day of each month. Lease at p. 4 ¶ 4.




MOTION OF 1319 MOTOR CIRCLE, L.P. FOR RELIEF FROM THE AUTOMATIC STAY—Page 2
Case 18-34214-bjh11 Doc 37 Filed 03/29/19           Entered 03/29/19 13:09:18        Page 3 of 7



        5.    The Debtor has defaulted on its obligations under the Lease for January, February,

and March of 2019. Patterson Aff. at ¶¶ 7–11. The Debtor made a partial rent payment in

January 2019, which payment was insufficient by $2,596.07. Id. at ¶ 8. The Debtor made a

partial rent payment in February 2019, which payment was insufficient by $942.48. Id. at ¶ 9.

The Debtor has not made any payment under the Lease for March 2019. Id. at ¶ 10.

        6.    Separately, the Debtor has been billed for its share of common-area maintenance

and ad valorem taxes for 2017 and 2018 owing under the Lease, which amounts remain

outstanding at this time. Id. at ¶ 4–6, 12. For 2017, the Debtor owes $9,432.10 for these

charges. Id.. For 2018, the Debtor owes $26,582.10 for these charges. Id.

        7.    In all, the Debtor is in default under the Lease in an amount of at least $48,977.95.

Of this amount, $13,837.68 is allocable and due post-petition, and $35,140.27 was due pre-

petition.

    B. THE BANKRUPTCY PROCEEDING

        8.    On December 19, 2018 (the “Petition Date”), the Debtor filed its voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”).

        9.    On March 19, 2019, the Debtor filed its Amended Plan of Reorganization of

Noble Rey Brewing Co., LLC Dated March 18, 2019 [Doc. 33] (the “Plan”).

        10.   As relevant to this Motion and the Lease, Article 8.1 of the Plan provides that,

              The Debtor hereby assumes the executory contracts and unexpired
              leases described on the Schedule of Additional Assumed Leases &
              Contracts, including the Debtor’s unexpired leases of
              nonresidential property located at 2636 Farrington Street, Dallas,
              Texas … and assigns such executory contracts and unexpired
              leases to Purchaser pursuant to Section 363 and 365 of the
              Bankruptcy Code and the Order Confirming Plan. … Purchaser
              and the Debtor have provided good and sufficient evidence of



MOTION OF 1319 MOTOR CIRCLE, L.P. FOR RELIEF FROM THE AUTOMATIC STAY—Page 3
Case 18-34214-bjh11 Doc 37 Filed 03/29/19            Entered 03/29/19 13:09:18        Page 4 of 7



               adequate assurance of Purchaser’s future performance. The cure
               costs, if any, stated in the Schedule of Additional Assumed Leases
               & Contracts … are the sole amounts necessary to cure all defaults
               and pay all actual pecuniary losses under such contracts and leases.

       11.     Further, as concerning curing existing defaults under the Lease, Article 8.2. of the

Plan provides that,

               The Debtor or Reorganized Debtor, except as otherwise agreed by
               the parties, will pay any amounts necessary to cure undisputed
               defaults under any executory contract or unexpired lease that is
               assumed by such Reorganized Debtor pursuant to the Plan in
               accordance with section 365 of the Bankruptcy Code.

       12.     The Plan thus provides that the Defaults will be cured.

       13.     However, the proposed purchaser under the Plan has advised Landlord that it does

not intend to cure the Defaults. Patterson Aff. at 14. See also Doc. 36 – Supplement to Amended

Plan of Reorganization of Noble Rey Brewing Co., LLC Dated March 18, 2019 (“Currently,

Lonestar Liquid Assets LLC along with Craft Food & Beverage LL (collectively ‘LoneStar’) is

the high bidder for Debtor’s assets. In the event, Lonestar is the winning bidder Lonestar has

informed the Debtor it does not desire to assume [the Lease].”).

                            III.      ARGUMENTS & AUTHORITIES

       14.     Section 362(d) of the Bankruptcy Code provides in pertinent part as follows:

       On request of a party in interest and after notice and a hearing, the court
       shall grant relief from the stay provided under subsection (a) of this
       section, such as by terminating, annulling, modifying, or conditioning
       such stay -

               (1)    for cause, including the lack of adequate protection of an
                      interest in property of such party in interest;

               (2)    with respect to the stay of an act against property under
                      subsection (a) of this section, if –

                      (A)          the debtor does not have any equity in such
                                   property; and



MOTION OF 1319 MOTOR CIRCLE, L.P. FOR RELIEF FROM THE AUTOMATIC STAY—Page 4
Case 18-34214-bjh11 Doc 37 Filed 03/29/19            Entered 03/29/19 13:09:18        Page 5 of 7



                          (B)   such property is not necessary to an effective
                                reorganization . . . .

       15.     Landlord is entitled to relief from the automatic stay (1) for “cause,” such as a

lack of adequate protection; and (2) because the debtor does not have any equity in the property,

nor is the property necessary to an effective reorganization. 11 U.S.C. § 362(d)(1)–(2).

       16.     The Debtor has materially defaulted under the Lease, both pre- and post-petition.

Landlord has incurred, and continues to incur, damages by way of the Debtor’s failure to pay

rent, including common area maintenance and taxes.

       17.     Separately, the Debtor has no equity in the Lease and intends to sell its assets, and

is not reorganizing. The Lease is therefore not necessary to an effective reorganization. Further,

the purchaser’s statement that it will not cure the defaults under the Lease makes the lease

unassignable; thus, even if the Debtor’s sale to the purchaser could be construed as an “effective

reorganization,” such a reorganization must fail as a matter of law in contravention of 11 U.S.C.

§ 365(b)(1)(A).

                                        IV.     PRAYER

       WHEREFORE, PREMISES CONSIDERED, Landlord respectfully requests that the

Court enter an order: (i) granting this Motion; (ii) granting Landlord relief from the automatic

stay, and terminating the automatic stay, in order to permit Landlord to exercise any and all

remedies it under the Lease; and (iii) granting Landlord such other and further relief to which it

may be justly entitled.

       RESPECTFULLY SUBMITTED this 29th day of March, 2019.




MOTION OF 1319 MOTOR CIRCLE, L.P. FOR RELIEF FROM THE AUTOMATIC STAY—Page 5
Case 18-34214-bjh11 Doc 37 Filed 03/29/19           Entered 03/29/19 13:09:18        Page 6 of 7



                                             MUNSCH HARDT KOPF & HARR, P.C.


                                             By: /s/ Thomas Berghman
                                                 John D. Cornwell, Esq.
                                                 Texas Bar No. 24050450
                                                 Thomas D. Berghman, Esq.
                                                 Texas Bar No. 24082683
                                                 3800 Ross Tower
                                                 500 N. Akard Street
                                                 Dallas, Texas 75201
                                                 Telephone: (214) 855-7500
                                                 Facsimile: (214) 855-7584

                                             ATTORNEYS FOR 1319 MOTOR CIRCLE, LP




                             CERTIFICATE OF CONFERENCE

         The undersigned hereby certifies that, on the 20th day of March, 2019, he conferred with
counsel for the Debtor to discuss the relief requested herein and that the Debtor is opposed to the
relief sought herein.

                                             By: /s/ Thomas Berghman
                                                 Thomas D. Berghman, Esq.




MOTION OF 1319 MOTOR CIRCLE, L.P. FOR RELIEF FROM THE AUTOMATIC STAY—Page 6
Case 18-34214-bjh11 Doc 37 Filed 03/29/19           Entered 03/29/19 13:09:18        Page 7 of 7



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on this the 29th day of March, 2019, true and
correct copies of this document, with the exhibits thereto, were electronically served by the
Court’s ECF system on parties entitled to notice thereof and that, additionally, he caused true and
correct copies of this document, with the exhibits thereto, to be served by U.S. first class mail,
postage prepaid, on the following:

               United States Trustee              Eric A. Liepins
               1100 Commerce Street               Eric A. Liepins, P.C.
               Room 976                           12770 Coit Rd., Suite 1100
               Dallas, TX 75242                   Dallas, TX 75251
                                                  (972) 991-5591
                                                  Email: eric@ealpc.com
               Noble Rey Brewing Co., LLC
               2636 Farrington
               Dallas, TX 75207


                                             By: /s/ Thomas Berghman
                                                 Thomas D. Berghman, Esq.




MOTION OF 1319 MOTOR CIRCLE, L.P. FOR RELIEF FROM THE AUTOMATIC STAY—Page 7
4827-8746-7150v.3 018281.00001
